DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s response filed on 28 October 2021.
This office action is made Final.
No claims were amended. 
Claims 1-2, 6, 9, 12, 15, 18, 27-38, and 40 are pending for examination.  Claims 1, 9, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 12, 15, 18, 27-33, 35-36, and 38 remains rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20110191429 in further view of Microsoft Outlook 2016 (hereinafter “Outlook”)(copyrighted 2016)(Screenshots (SS0-9). 
In the office action mailed on 7/29/21, The Examiner provided the document “Microsoft releases Office 2016”, dated 9/22/2015, that discloses Microsoft Office 2016, which included Outlook 2016, was released on 9/22/2015. Therefore, Microsoft Outlook 2016 was released on 9/22/15 resulting in the functionality of Microsoft Outlook 2016 being available since 9/22/15. 

	As per independent claim 1, Tu discloses a method comprising:
presenting, in a message composition user interface of a messaging application for a first child message of a parent message in a message thread, wherein the first child message is a reply to or a forward of the parent message, the first child message having one or more recipients automatically populated in a header field; receiving input in the message composition user interface from a user input device comprising message body content for the first child message (Fig. 4a; 0011-0013, 0018-0021: In a message application, a user interface allows a user to hit reply which results in a new child message being displayed wherein text entered by the user is entered. The entered text is considered a started response/partially composed message (input). In addition, the reply message created has recipients automatically populated in a header field (4a,b) The reply message is presented in a message 
without sending the first child message, storing the received input, including the message body content (Fig. 4b; 0021, show and disclose without sending the first reply message (first child message), saving the received started response/partially composed message (received input) for the first reply message as a draft in association with the e-mail thread in RAM of the mobile communication device)
exiting the message composition user interface (Fig. 4b, paragraphs [0022], show and disclose exiting from viewing of the message composition, which is similar or equivalent to exiting the message composition user interface).
subsequently, in response to an instruction to again present the message composition user interface for the stored input, when the instruction comprises an instruction to use the stored input as a new child message of a further message of the message thread other than the parent message, retrieving only the message body content of the stored input and presenting the message body content in the message composition user interface; (Figs. 4b-e; [0022]-[0023], show and disclose presenting the message composition with message body content for the new response message (new 
	However, the cited art fails to specifically disclose receiving input in the message composition user interface from a user input device comprising message body content for the first child message and a change to the one or more recipients in the header field; without sending the first child message, storing the received input, including the message body content and the one or more recipients as changed for the first child message in association with the message thread in memory of the communication device; after exiting, retrieving both the message body content and the one or more recipients as changed from the stored input and presenting the message body content and the one or more recipients as changed in the message composition user interface.
	Outlook is a messaging application that comprises a message composition user interface to read, write, and send email. SS1 shows two parents message that are selectable wherein one of the parent message has been selected and the contents are displayed on the right pane of the message application. The user can create a child message by selecting the reply button as shown in SS2. SS3 shows a message composition user interface within Outlook presenting a child message of a parent which is a reply of the message. SS3 shows a cursor in which input/text can be added to the message. SS4 shows receiving input/text into the message via the UI. It is implicitly known text input via an input device such as keyboard. Furthermore, a user can change the recipients field  (“To:”) on who should receive the child message. SS5 shows adding 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified Tu’s messaging application with the disclosed features of Outlook since it provides a sense of relief to the user that user’s work is automatically saved if the user steps away or if the computer restarts before the user can manually save. 

	As per dependent claim 2, Claim 2 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Tu discloses wherein the instruction to 
As per dependent claim 6, Tu teaches wherein storing the received input for the first child message in association with the message thread occurs in response to a save command (0021-0023: discloses storing/saving the received started response/partially composed message (received input) for the first reply message (first child message) in association with the e-mail thread occurs in response to a save command (Fig. 4b, 0021).
	As per independent claims 9 and 15, Claims 9 and 15 recite similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Tu discloses a medium, memory, input device, and processor (FIG 2)

As per dependent claim 27 and 28, Tu discloses storing the input received in the message composition user interface from the user input device in a memory buffer as the input is received; wherein storing the received input in association with the message thread comprises copying the input stored in the memory buffer to a message data store (Tu teaches that started response/partially composed message (child message with the text) is saved in RAM 22 (or the persistent storage 23 or content store 31) as a draft. (Para 0021) This is a form of storing the input as it is received. Since the draft is saved in the memory, it’s also has to be stored in a data store, since a data store is the software location of the stored data and a memory is a form of data store. Also, Tu states that the draft is stored in a content store, which Tu states a file storage system for the portable electronic device. (0018) It is implicitly known any data such as a file storage on a device has to be stored on some form of memory of the device. Furthermore, the started response/partially composed message (comprised of inputted text) will be copied and pasted as a reply to the latest/new thread (Fig. 4d, 0022). A message thread can be viewed as data store. Previously filed Claim 8 discloses the message thread is stored in memory. Thus, the message thread (store) is stored in a memory.
As per dependent claims 29-32, Claims 29-32 recite similar limitations as in Claims 27-28 and are rejected under similar rationale.
As per dependent claim 33, based on the rejection of claim 1 and the rationale incorporated, Outlook discloses the child message is a forward of the parent message. 
As per dependent claims 35-36 and 38, Claims 35-36 and 38 recite similar limitations as in Claims 2 and 33 and are rejected under similar rationale.

Claims 34, 37, and 40 remain rejected under 35 U.S.C. 103 as being unpatentable over Tu in further view of Outlook in further view of Shepherd et al (US 20140283142, 2014)
As per dependent claim 34, the cited art fails to specifically disclose after exiting the message composition user interface and prior to the instruction to again present the message composition user interface for the stored input, launching and executing an application other than the messaging application. However, Shepherd et al discloses pressing the home button causes the current application to no longer to be displayed. This results in a listing of applications to be displayed instead. (0329). Shepherd discloses opening up an application by selecting an application icon (0088). Thus, using the home screen, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention that a user can then select an icon to load a different application that will be displayed on the user screen. This allows the user to be able to load and interact with multiple applications with a few steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified Tu’s with the disclosed 
As per dependent claims 37 and 40, Claims 37 and 40 recite similar limitations as in Claim 34 and are rejected under similar rationale.  


Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
A) On page 3, in regards to Claim 1 rejected under 103 Applicant argues that the Examiner only provided screenshots of alleged prior art (Outlook 2016( that followed steps of the claim. Applicant argues that no proof of the claimed steps were performed. Therefore, Applicant concludes that the Examiner was able to simulate screenshots of isolated components of the invention, given the claims as roadmap. Thus, the Applicant argues the Examiner is using the instant application as a roadmap is impermissible hindsight reconstruction in action. However, the Examiner disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
B) On pages 4-5 , Applicant argues that the screenshots produced from Outlook 2016 is not considered prior art. Applicant argues that Microsoft Outlook 2106 and the functionality shown in the screenshots using Outlook 2016 provided by the Examiner was not publicly available on Sept. 22, 2015. Applicant argues Microsoft Outlook 2016 has been updated after the filing date of this application in which the Outlook 2016 version the Examiner used with the screenshot was lasted updated on April 6, 2021. In other words, Applicant is arguing the date that the software and the functionality produced in the screenshots was not Sept. 22, 2015, but April 6, 2021.  Therefore, Applicant concludes the screenshots produced by Outlook 2016 is not considered prior art. However, the Examiner disagrees. 
The Examiner respectfully states that the Applicant fails to produce evidence that the feature(s) disclosed in the screenshots provided, using Outlook 2016, was first introduced in the file update that was released on April 6, 2021. Applicant merely states a file was updated on April 6, 2021, but does not indicate what this file actually did or how the file updated Outlook 2016. In addition, the only evidence the Applicant provided was a screenshot of a file listing. No other evidence was provided. The Examiner agrees that programs have been known to be updated one or more times to correct bugs or fix security issues. However, Applicant provide no evidence that the features shown in the screenshots provided by the Examiner were first introduced in the update released on April 6, 2016. Applicant merely stated that a file of Office 2016 was updated 

C) On page 6, in regards to claim 1, the Applicant argues the Examiner took improper Official notice of the use of a memory buffer to save a draft.  The Applicant states "implicitly known that saved data is stored in at least a memory buffer" is official notice since Applicant argues there is no evidence is given for this "implicit" knowledge and why it would be known to save data in a memory buffer specifically. In addition, Applicant argues that the Examiner did not point to Tu or Outlook to support this fact. However, the Examiner disagrees.
The Examiner respectfully states that did not use Official Notice in rejecting Claim 1. The Examiner stated when data is saved by a program such Outlook, data has to saved somewhere for retrieval at a later time, such as memory buffer. This includes in a temporary location such as temp folder or in RAM. Therefore, it is implicit that data is saved in at least in a memory buffer. In addition, Applicant failed to provide evidence that disproves that data is not stored in at least a memory buffer. 
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art… A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate. If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. "
The Examiner respectfully states that the Applicant has misread MPEP 2144.03 which states the Examiner must provide (documentary) evidence in the next Office action if applicant adequately traverses the examiner’s assertion of official notice. However, Applicant has not adequately traverse the finding(s). Upon review of Applicant’s response, the Examiner has concluded that Applicant’s traverse is inadequate because Applicant provided no evidence that Applicant concluded showing that saved data is not stored in at least a memory buffer. Applicant’s argument, (that the Examiner must provide statements when using Official Notice) in which the Applicant provided no evidence to the Examiner showing the disclosed matter wasn’t well known in the art result in the Applicant’s argument being merely general allegations. The Examiner respectfully states providing no supportive evidence with general allegations 

D) On pages 6-7, in regards to the claims, Applicant argues the cited art fails to teach the feature  “when the instruction comprises an instruction to use the stored input as a new child message of a further message of the message thread other than the parent message, retrieving only the message body content of the stored input and presenting the message body content in the message composition user interface". Applicant argues based on FIGs 4a-4e that Tu pastes the existing body content and recipients of the first child message into the new reply message. In addition, Applicant argues that Outlook does not retrieve only the message body content to insert it into a new child message. Finally, Applicant argues that Tu and Outlook each away from "retrieving only the message body content of the stored input and presenting the message body content in the message composition user interface". However, the Examiner disagrees. 
The Examiner respectfully states that Outlook was not used to teach the limitation “when the instruction comprises an instruction to use the stored input as a new child message of a further message of the message thread other than the parent message, retrieving only the message body content of the stored input and presenting 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Tu does not teach the limitation by merely summarizing Tu based on FIGs 4a-4f and allegedly concludes that Jung does not teach the amended limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of Jung by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how Jung is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating Tu, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Based on the broadest reasonable interpretation of language of the limitation, Figs. 4b-e; [0022]-[0023] of Tu shows and disclose presenting the message composition with message body content for the new response message (new child message), the message body content comprising the received started response/partially composed message (received input) for the first reply message (first child message) (paragraph [0023]) previously saved as a draft in the RAM or content store (Figs. 4d-e, paragraph 
Furthermore, it is noted that a reference "teaches away" when it states that something cannot be done. See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  The Examiner explained above that Tu teaches the limitation; therefore, Tu and the other cited art does not teach above.
	Thus, the cited prior art teaches the limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177